Citation Nr: 0013445	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-17 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative duodenal ulcer, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected abdominal incision hernia, currently rated as 40 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
November 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
RO.  

The veteran and his wife testified at a hearing before a 
Hearing Officer at the RO in November 1998.  

In May 2000, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Member of the Board.  



REMAND

The veteran contends that his service-connected duodenal 
ulcer and incisional hernia of the abdomen have each 
increased in severity and warrant increased ratings.  

At the May 2000 hearing, the veteran testified that he had 
experienced daily pain due to the service-connected hernia.  
He indicated that the hernia increased to the size of a 
softball when he lifted a heavy object or strained and that 
this occurred 3 to 4 times per day.  He testified that he was 
told that the hernia was inoperable and that a belt would not 
help the condition.  He indicated that the hernia condition 
had worsened in the pervious two years.  He also testified 
that he had suffered from severe pain as a result of the 
service-connected ulcer disease.  Reportedly, he had to 
restrict his diet and had frequent diarrhea.  

The veteran's representative argues that the most recent VA 
examination, conducted in May 1997, was inadequate for the 
purpose of evaluating the service-connected disability.  

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service connection 
has been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  

The Board finds that another VA examination of the veteran is 
necessary prior to further appellate handling of the claims 
for increase.  In addition, any pertinent treatment records 
should be obtained for review.  

At the May 2000 hearing, the veteran's representative also 
raised the matter of service connection for Barrett's 
esophagitis, with intestinal metaplasia, as secondary to the 
service-connected incisional hernia and duodenal ulcer 
disease.  The veteran submitted copies of February and March 
1999 VA outpatient records showing diagnoses of this 
condition.  The VA examination conducted on remand should 
evaluate the claimed condition and include an opinion as to 
the likely etiology of the claimed condition.  

The Court has held that the Board is on notice when 
relevant evidence may exist or could be obtained, which 
would make the veteran's claim plausible.  The Board has 
an obligation to assist the appellant to understand what 
evidence is needed to complete his or her application for 
benefits.  Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  
Therefore, the Board believes that all treatment records 
are necessary to determine whether Barrett's esophagitis, 
is in fact, due to a service-connected disability.  

At the hearing, the veteran testified that he had not worked 
since 1987 and was in receipt of Social Security benefits.  
Copies of the Social Security Administration decision and the 
medical records on which that determination was based have 
not been obtained. The Court in Masors v. Derwinski, 2 Vet. 
App. 181 (1992) has held that the duty to assist a veteran 
under 38 U.S.C.A. § 5107(a)(West 1991) includes an obligation 
to obtain the records of a Social Security Administration 
adjudication awarding disability benefits.  The Court in Lind 
v. Principi, 3 Vet. App. 493, 494 (1992) has held that when 
the VA is put on notice, through the veteran's application, 
of the existence of SSA records, the VA must seek to obtain 
those records before proceeding with the appeal.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
incisional hernia of the abdomen and 
duodenal ulcer disease and for the 
Barrett's esophagitis, with intestinal 
metaplasia, since March 1999.  In 
addition, the RO should instruct the 
veteran to submit all medical evidence 
which tends to support his assertion that 
he currently suffers from current 
disability manifested by Barrett's 
esophagitis, with intestinal metaplasia, 
which was either caused or aggravated by 
his service-connected incisional hernia 
of the abdomen and duodenal ulcer.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
incisional hernia of the abdomen and 
duodenal ulcer and to ascertain the 
nature and likely etiology of the claimed 
Barrett's esophagitis with intestinal 
metaplasia.  All indicated tests must be 
conducted.  The claims folder must be 
made available to the examiner for review 
in connection with the requested 
examination.  The examiner should set 
forth detailed clinical findings and 
identify all disabling manifestations 
referable to the service-connected hernia 
and duodenal ulcer disease.  In 
particular, the examiner should indicate 
whether the service-connected duodenal 
ulcer is found to be productive of severe 
disablement, as manifested by pain only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.  The examiner should also state 
an opinion as to whether the incisional 
hernia is massive, persistent, with 
severe diastasis of recti muscles or 
extensive diffuse destruction or 
weakening of muscular and fascial support 
of the abdominal wall so as to be 
inoperable.  In addition, the examiner 
should provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has any current disability 
manifested by Barrett's esophagitis with 
intestinal metaplasia which was either 
caused or aggravated by the service-
connected incisional hernia of the 
abdomen and/or duodenal ulcer.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claims.  The RO in 
this regard should undertake to 
adjudicate the claim of secondary service 
connection for Barrett's esophagitis.  In 
the event of an unfavorable decision with 
regard to this matter, the veteran must 
be informed of the decision and apprised 
of his appellate rights.  All indicated 
development should be undertaken based on 
the veteran's response.  Then, if any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


